Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carol E. Thorstad-Forsyth on 8 June 2021.

The application has been amended as follows: 

Claim 1, third paragraph: 
transforming, by the processing device, each said capacitor's current level of charge into a number of service units representative of a duration or a number of times that the at least one type of load device operation can be performed by the respective electronic load device with said current level of charge of said 

Claim 11, fifth paragraph: 
transforming each said capacitor's current level of charge into a number of service units representative of a duration or a number of times that the at least one type of load device charge of said capacitor of the plurality of capacitors;

Reasons for Allowance
Claims 1-7, 9, 11-17, 19, as filed 2 June 2021 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a method of providing federated power management in an electronic circuit having plurality of capacitors and plurality of respective electronic load devices, including " performing first operations by a processing device to obtain information indicating a current level of charge for each capacitor of a plurality of capacitors which have been supplied energy from a power source, where each said capacitor is configured to supply power to a respective electronic load device of a plurality of electronic load devices that is configured to perform at least one type of load device operation; transforming, by the processing device, each said capacitor's current level of charge into a number of service units representative of a duration or a number of times that the at least one type of load device operation can be performed by the respective electronic load device with said current level of charge of said capacitor of the plurality of capacitors; determining, by the processing device, at least one of recharging priorities for the plurality of capacitors and discharging priorities for the plurality of capacitors at least based on the numbers of service units; and performing second operations by the processing device to cause the plurality of 
Claims 2-7, 9 are allowed for being dependent on claim 1.
Claim 11 recites an electronic circuit comprising essentially the same components and a processing device configured to perform essentially the same operations as recited in claim 1 and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 12-17, 19 are allowed for being dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                  

/HAL KAPLAN/Primary Examiner, Art Unit 2836